Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 9-13 in the reply filed on January 3, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee; Sang In (US 20100310771 A1). Lee teaches a deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) comprising: a processing chamber (5; Figure 19, 21A; see common 1,2,40,410); a rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) provided in the processing chamber (5; Figure 19, 21A; see common 1,2,40,410), an upper surface of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) including a substrate (400; Figure 18D) placing region in which substrates (400; Figure 18D) are placed in a circumferential direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]); a raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) provided above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) extending in a radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]); a plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) provided, above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), on a downstream side of a rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) with respect to the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6), the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) being arranged along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]); and a gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) provided, above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), on the downstream side of the rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) with respect to the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) extending in the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), wherein the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) includes a plurality of gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4), and the plurality of gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4) are arranged along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) between an outer perimeter of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) and a center of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 1
Lee further teaches:
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, further comprising a showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6); wherein the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) includes the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6), the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), and the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]), as claimed by claim 2
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) is generally of a circular sector shape (5; Figure 19, 21A; see common 1,2,40,410) in a plan view, and the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) is provided above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), so as to cover a part of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) in the circumferential direction in the plan view, as claimed by claim 3
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4) are provided at a bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 4
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 4, wherein the gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4) are provided, in the bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6), on the downstream side of the rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 5
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, further comprising an exhaust port (65; Figure 21A; [0141]) provided at a location outside a circumference of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 6
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 6, wherein the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) is configured such that exhaust pressure of the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) and exhaust pressure of the exhaust port (65; Figure 21A; [0141]) can be controlled independently (“throttle valve”; [0141]), as claimed by claim 7
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) are provided with a plurality of gas discharge holes (11,13; Figure 15B) at a bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6); and in each of the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), the plurality of gas discharge holes (11,13; Figure 15B) are arranged linearly along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 9
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 9, wherein the plurality of gas discharge holes (11,13; Figure 15B) are provided, in the bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6), on an upstream side of the rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 10
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) is configured to independently (V1-V3; Figure 14; [0098]) control a flow rate and composition of gas supplied to each of the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), as claimed by claim 11
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein a raw material gas supplied from the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) is a silicon-containing gas, and an auxiliary gas supplied from the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) is a gas for adjusting film thickness, as claimed by claim 13. Applicant’s claims are intended use claim requirements for the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee; Sang In (US 20100310771 A1) in view of Dip; Anthony (US 8043432 B2). Lee is discussed above. Lee does not teach the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) is connected to at least a gas supply source of a raw material gas, and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) are connected to at least a gas supply source of an inert gas.
Dip teaches a similar rotating process apparatus (Figure 3A) inlcuding gas supply sources (90, 92) connected to gas distribution sections.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lee to add gas supply sources as taught by Dip.
Motivation for Lee to add gas supply sources as taught by Dip is for functioning operation of Lee’s apparatus.
Response to Arguments
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
The above-noted feature relates to one or more gas exhaust holes recited in claim 4 as examined. In rejecting claim 4, the Office Action on page 4 equates the first injection portions 11, the second injection portions 13, and the exhaust portion 31 of Lee with the gas exhaust holes of claim 4 as examined. With respect to the first injection portions I1 and the second injection portions 13, Lee discloses in paragraphs [0101] and [0103]:…
“
And…
“
With respect to the exhaust portion 31, Fig. 17A of Lee discloses vapor deposition reactors 1 and 2 each having a first, second and third portions 10, 20 and 30. Each third portion 30 is connected to the exhaust portion 31. With respect to the ALD equipment shown in Fig. 17A, Lee discloses in paragraphs [0124] and [0125]:…
“
In response, the Examiner’s new grounds of rejection reassign Lee’s gas exhaust holes (11,13; Figure 15B) to (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4). See above.
Applicant states:
“
As is described in the above-noted passages, the substrate moves to pass by the first vapor deposition reactor 1 first, and then to pass by the second vapor deposition reactor 2. Accordingly, the two third portions 30 with the respective exhaust portions 31 are arranged along the direction in which the substrate moves, and are not arranged along the radial direction of a rotary table. Besides, Fig. 17A does not even show a rotary table. It may be further noted that Figs. 18A through 18D showing a plan view of an ALD equipment of other embodiments illustrate a rotating table 410. In these figures, however, only one exhaust portion 31 in the third portion 30 is arranged between the outer perimeter of the rotating table 410 and the center of the rotating table 410.
Accordingly, the noted feature of claim 1, namely "the plurality of gas exhaust holes are arranged along the radial direction of the rotary table between an outer perimeter of the rotary table and a center of the rotary table," is a distinction over Lee.
“
In response, Lee is noted as teaching ([0135]) “..susceptor 400 and disposed on a rotating table 410 to be rotatably moved.”. As such, Lee’s entire gas supply and exhuast sections are indeed arranged along the direction in which the substrate moves and are also arranged along the radial direction of Lee’s rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]).
Applicant states:
“
Claim 12 depends from claim 1. A basis for how Lee is deficient with respect to amended claim 1 has been discussed above. The additional reference cited to reject claim 12, i.e., Dip, does not cure these deficiencies as evidenced by the Office Action. Namely, the Office Action relies on Dip only for the purpose of asserting that Dip discloses the limitationsrecited in claim 12. The OOffice Action does not rely on Dip to assert that Dip discloses otherfeatures such as the one or more exhaust holes as recited in claim 4 as examined. In fact, Dip does not disclose the noted feature of amended claim 1, i.e., "the plurality of gas exhaust holes are arranged along the radial direction of the rotary table between an outer perimeter of the rotary table and a center of the rotary table." Accordingly, the noted feature of claim 1 is a distinction over the asserted combination of references.
“
In response, as noted by the Examiner’s new grounds of rejection, Lee is cited as teaching the newly amended claim features. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716